UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33720 REMARK MEDIA, INC. (Exact name of Registrant as specified in its charter) Delaware 33-1135689 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3930 Howard Hughes Parkway, Suite400 Las Vegas, Nevada 89169 (Address of principal executive offices, including zip code) 702-701-9514 (Registrant’s telephone number, including area code) 5 Concourse Parkway NE, Suite 2400 Atlanta, Georgia 30328 (Former name, former address, or former fiscal year, if changed since last report) Securities registered pursuant to Section12(b)of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.001 Par Value NASDAQ Capital Market Securities registered pursuant to Section12(g)of the Act:None. Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes No x Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act. Yes No x Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934, as amended, during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Act (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Act). Yes No x At March 31, 2014, 11,288,759 shares of the registrant’s common stock, $0.001 par value per share, were outstanding.The aggregate market value of the common stock held by non-affiliates of the registrant was approximately $35,181,821 as of December 31, 2013, based on the closing price of the Common Stock on that date on the NASDAQ Capital Market. Shares of common stock held by each executive officer and director and by each person who owns 10% or more of the outstanding common stock have been excluded in that such person might be deemed to be an affiliate. This determination of affiliate status might not be conclusive for other purposes. EXPLANATORY NOTE This Amendment No. 1 (this “Amendment”) to the Annual Report on Form 10-K of Remark Media, Inc. (the “Company”) for the year ended December 31, 2013, originally filed with the Securities and Exchange Commission (the “SEC”) on March 31, 2014 (the “Original Filing”), which replaces in its entirety Item 8 and Item 15 of the Original Filing, is being filed solely to correct the inadvertent omission of a paragraph of the Report of Independent Registered Public Accounting Firm in Item 8 (page 29) of the Original Filing and to update Item 15.This Amendment includes as exhibits new certifications by our principal executive officer and principal financial officer, as required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and a new Consent of Independent Registered Public Accounting Firm. Except as described above, this Amendment does not modify or update the disclosures presented in, or exhibits to, the Original Filing in any way.This Amendment speaks as of the date of the Original Filing and does not reflect events occurring after the filing of the Original Filing.Accordingly, this Amendment should be read in conjunction with any other filings made by the Company with the SEC pursuant to Section 13(a) or 15(d) of Exchange Act subsequent to the filing of the Original Filing. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA CONSOLIDATED FINANCIAL STATEMENTS Reports of Independent Registered Public Accounting Firm 29 Consolidated Balance Sheets 30 Consolidated Statements of Operations and Comprehensive Loss 31 Consolidated Statements of Stockholders’ Equity 32 Consolidated Statements of Cash Flows 33 Notes to Consolidated Financial Statements 34 For supplemental quarterly financial information, see Note 14, Quarterly Financial Data (unaudited), of the Notes to Consolidated Financial Statements. 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Remark Media, Inc.: We have audited the accompanying consolidated balance sheets of Remark Media, Inc. and subsidiaries (the Company) as of December 31, 2013 and 2012, and the related statements of operations and comprehensive loss, stockholders’ equity, and cash flows for the years in the two-year period ended December 31, 2013. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2013 and 2012, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2013, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the financial statements, the Company recognized net losses of approximately $7.0 million and $6.0 million during 2013 and 2012, respectively.At December 31, 2013 the Company had incurred cumulative net losses of approximately $111.8 million.Management’s plans in regard to this matter are described in Note 1. /s/ Cherry Bekaert LLP Atlanta, GA March 31, 2014 2 REMARK MEDIA, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, December 31, Assets Current assets Cash and cash equivalents $ $ Trade accounts receivable, net Prepaid expenses and other current assets Total current assets Property and equipment, net Investment in unconsolidated affiliate Licenses to operate in China Intangibles assets, net Goodwill Other long-term assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Advances from shareholder Accrued expenses and other current liabilities Derivative liability Current portion of capital lease obligations Total current liabilities Long-term liabilities Deferred tax liabilities Other long-term liabilities - Capital lease obligations, less current portion Long-term debt with related party Total liabilities Commitments and contingencies (Note 13) Stockholders’ equity Preferred stock, $0.001 par value; 1,000,000 shares authorized, none issued - - Common stock, $0.001 par value; 20,000,000 shares authorized, 10,979,372 and 7,113,744 issued and outstanding at December 31, 2013 and December 31, 2012, respectively Additional paid-in-capital Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 REMARK MEDIA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Years Ended December 31, Operating revenue Brands $ $ Total revenue Operating expenses Sales and marketing Content, technology and development General and administrative Impairment loss - Depreciation and amortization expense Total operating expenses Operating loss ) ) Other income (expense) (Loss) Gain on change in fair value of derivativeliability ) Interest expense ) ) Other income (expense) ) Total other income (expense) ) Loss before gain (loss) from equity-method investments ) ) Change of interest gain of equity-method investments - Proportional share in loss of equity-method investment ) Loss before income taxes ) ) Income tax expense - ) Net loss $ ) $ ) Net loss per share Net loss per share, basic and diluted $ ) $ ) Basic and diluted weighted average shares outstanding $ Comprehensive loss Net loss $ ) $ ) Cumulative translation adjustments ) ) Total comprehensive loss $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 REMARK MEDIA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Years Ended December 31, 2013 and 2012) Common Stock Additional Paid-In Capital Accumulated Other Comprehensive Income (Loss) Accumulated Deficit Total Shareholders’ Equity Share Amount Balance as of December 31, 2011 ) Net loss - ) ) Foreign currency translation adjustments - - - ) - ) Restricted stock 12 ) - - - February 12, 2012 stock sale - - Banks.com stock issuance - - Stock-based compensation - Warrants exercised 33 ) - - - Balance as of December 31, 2012 $ ) $ Net loss - ) ) Foreign currency translation adjustments - - - ) - ) Conversion of notes - - Restricted stock ) - - - Employee Stock-based compensation - Consulting Stock-based compensation - Balance as of December 31, 2013 $ $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 REMARK MEDIA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December 31, Cash Flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Loss (Gain) on change in fair value of derivativeliability ) Depreciation and amortization Impairment loss - Employee Stock-based compensation Consulting Stock-based compensation - Deferred income taxes - - Loss on exit activity - Loss in equity-method investments (Gain)/loss on disposal of assets - Changes in operating assets and liabilities (net affect of acquisition): Accounts receivable Accounts receivable from affiliates - Prepaid expenses and other assets ) Accounts payable, accrued expenses and other liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property, equipment and software ) ) Cash paid for acquisition ) ) Other, net ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of stock and warrants - Proceeds from Convertible Note with related party Payments of debt issue costs - - Payments on capital leases ) ) Net cash provided by financing activities Net change in cash and cash equivalents ) ) Impact of currency translation on cash ) - Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ Supplemental disclosure of cash flow information: Other non-cash financing and investing activities: Stock issued for Banks.com acquisition $ - $ Conversion of related party notes payable - Stock issuance costs in the form of warrants - The accompanying notes are an integral part of these consolidated financial statements. 6 REMARK MEDIA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.DESCRIPTION OF ORGANIZATION AND BUSINESS OPERATIONS Description of the Business Remark Media, Inc.(“Remark Media”; or the “Company”;) is a global digital media company focusing on the 18-to-34 year old demographic in primarily Asia and the United States with properties focused on Young Adult Lifestyle: Bikini.com; Personal Finance: Banks.com, US Tax Center at www.irs.com, TaxExtension.com, FileLater.com, and MyStockFund.com; and International: BoWenWang and ComoTudoFunciona. The Company was incorporated in Delaware in March 2006 and is headquartered in Las Vegas with operations in Beijing, China and Sao Paulo, Brazil. Remark Media is listed on The NASDAQ Capital Market under the symbol “MARK”. Brands Our Brands segment consists of those digital media properties that we own and operate.It presently includes our translated and localized editions of HowStuffWorks.com in China and Brazil; our personal finance vertical, including Banks.com, US Tax Center at www.irs.com, FileLater.com, TaxExtension.com, and MyStockFund.com; and our new young 18-to-34 lifestyle vertical, including Bikini.com.We intend to expand our Brands segment in the coming year by continuing to acquire, develop and launch U.S.-based content, social and ecommerce websites targeted at the 18-to-34 year old lifestyle vertical. HowStuffWorks International ComoTudoFunciona (hsw.com.br) is Brazil’s online source for credible, unbiased and easy-to-understand explanations of how the world actually works. BoWenWang (www.bowenwang.cn) is an information and reference website that provides China with encyclopedic knowledge and easy-to-understand explanations of how the world works. Personal Finance Banks.com is an action-oriented resource for people interested in financial institutions and products. US Tax Center (www.irs.com) offers information about tax matters effecting U.S. readers, and provides them with access to tax related information and services. FileLater.com and TaxExtension.com are e-commerce business providing taxpayers with an online platform to file business and personal tax extensions with the IRS and receive acknowledgment of that filing from the IRS in a matter of minutes. MyStockFund Securities.comoffers fractional share investing and a dollar cost averaging brokerage product that allows investors to build a diversified portfolio in stocks, index funds and bond funds without incurring the high fees and trading costs of traditional brokerage firms. Young Adult Lifestyle Bikini.com is a beach lifestyle brand including its flagship website at www.bikini.com, a branded merchandise, and mobile content online boutique offering premium swimwear and other merchandise, original lifestyle editorial content and related social media and mobile channels. Liquidity Considerations As of December 31, 2013, the Company’s total cash and cash equivalents balance was approximately $1.3 million. 7 The Company has incurred net losses and generated negative cash flow from operations in the year ended December 31, 2013 and in each fiscal year since its inception and has an accumulated deficit of $111.7 million. The Company’s revenues were $2.0 million for the year ended December 31, 2013 generated principally from owning and operating its own digital media properties.The Company has been focused on building and acquiring wholly-owned digital media properties. On November 13, 2013, the Company entered into a $2.5 million Term Loan Agreement, at 6.67% annual interest rate for the first year and 8.67% for the second year, with a lender controlled by and in part owned by Mr. Kai-Shing Tao, the Company’s Chairman and Chief Executive Officer. The Term Loan Agreement is secured pursuant to the Term Loan Agreement detailed below, as amended by Amendment No. 2 to that Term Loan Agreement, dated April 2, 2013. The principal and accrued interest under the Term Loan Agreement is convertible into Common Stock of the Company at the rate of $3.75 per share, which was the closing price of the Company’s common stock on the date of entranceinto the agreement. The balance is due November 2015. On January 29, 2014, the Company’s total cash and cash equivalents balance was approximately $4.5 million. On January 29, 2014, the Company entered into a $3.5 million Term Loan Agreement (“January 2014 Note”), at 6.67% annual interest for the first year and 8.67% for the second year, with the lender controlled by and in part owned by Mr. Kai-Shing Tao, the Company’s Chairman and Chief Executive Officer, and in part owned by Mr. Douglas Osrow, the Company’s Chief Financial Officer. The principal and accrued interest under the Term Loan Agreement is convertible into Common Stock of the Company at a rate of $5.03 (the “Conversion Price”) - which was the stock price immediately prior to the effective date of the agreement - if all or a portion of is elected by Digipac. The Company may also convert all or a portion of the principal and accrued interest of the January 2014 Note into Common Stock at the conversion price if the weighted average price of Common Stock is equal to at least the 150% of the conversion price for at least 30 to 40 trading days immediately prior to the date of the Company’s election. The January 2014 Note provides that the Company and Digipac will negotiate and enter into a registration rights agreement providing Digipac with demand and piggyback rights with respect to the shares of Common Stock underlying the January 2014 Note. The Company intends to fund its future operations through growth, particularly its young adult lifestyle and personal finance properties. Additionally, the Company is actively engaged in evaluating future acquisitions to provide revenue growth and the sale of certain non-core assets to provide capital.The Company has taken steps to reduce operating costs and will continue to evaluate other opportunities to streamline costs. Absent any acquisitions of new businesses or the material increase in revenues from its existing customers, current revenue growth will not be sufficient to sustain the Company’s operations in the long term. As such, the Company will, in all likelihood, need to obtain additional equity or debt financing and/or divest of certain assets or businesses, neither of which can be assured on commercially reasonable terms, if at all.In addition, any equity financing that might be obtained may substantially dilute existing stockholders. There is no certainty that the Companywill be successful at raising capital, nor is there certainty around the amount of funds that may be raised. In addition, the success of the Company will be subject to performance of the markets and investor sentiment regarding the macro and micro economic conditions under which we operate including stock market volatility. There can be no assurance that the Company will be successful at generating more revenues or selling any of its assets. Any failure by the Company to successfully implement these plans would have a material adverse effect on the Company’s business, including the possible inability to continue operations. Based on the most recent cash flow projections from operations and financings, the Company believes it has sufficient existing cash and cash equivalents and cash resources as of January 29, 2014 to provide sufficient funds through December 31, 2014. However, the projecting operating results is inherently uncertain. Anticipated expenses can exceed those that are projected. To the extent the Company’s available cash and cash equivalents are insufficient to satisfy its long-term operating requirements, the Company will need to seek additional sources of funds, from the sale of equity or debt securities or through a credit facility, or the Company will need to modify its current business plan. There can be no assurances that the Company will be able to obtain additional financing on commercially reasonable terms, if at all. The sale of additional equity or convertible debt securities would likely result in dilution to the Company’s current stockholders. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements include the accounts of Remark Media andits subsidiaries (1) HSW Brasil – Tecnologia eInformaçãoLtda., (2) HSW (HK) Inc. Limited, (3) Bonet (Beijing) Technology Limited Liability Company, (4) BoWenWang Technology (Beijing) Limited Liability Company, (5) Banks.com, Inc., (6) My Stock Fund Securities, Inc., (7) Dotted Ventures, Inc. and (8) Pop Factory, LLC (“Pop Factory”).Banks.com, MyStockFund and DottedVentures are wholly-owned subsidiaries acquired through the Banks.com’s acquisition completed on June 28, 2012.Pop Factory is a wholly-owned subsidiary acquired through the Pop Factory acquisition completed on March 29, 2013.The equity of certain of these entities is partially or fully held by citizens of the country of incorporation to comply with local laws and regulations. 8 Equity investments in which the Company exercises significant influence but does not control and is not the primary beneficiary are accounted for using the equity method.In the event of a change in ownership, any gain or loss resulting from an investee share issuance is recorded in earnings.Investments in which the Company is not able to exercise significant influence over the investee are accounted for under the cost method.Controlling interest is determined by majority ownership interest and the ability to unilaterally direct or cause the direction of management and policies of an entity after considering any third-party participatory rights. The Company uses qualitative analysis to determine whether or not it is the primary beneficiary of a variable interest entity (“VIE”) in accordance with FASB ASC 810-10, “Consolidation Accounting for a Variable Interest Entity” (“FASB ASC 810”). The Company considers the rights and obligations conveyed by its implicit and explicit variable interest in each VIE and the relationship of these with the variable interests held by other parties to determine whether the variable interests will absorb a majority of a VIE’s expected losses, receive a majority of its expected residual returns, or both.If the Company determines that its variable interests will absorb a majority of the VIE’s expected losses, receive a majority of its expected residual returns, or both, it consolidates the VIE as the primary beneficiary, and if not, the Company does not consolidate. The Company has determined that Bonet (Beijing) Technology Limited Liability Company is a variable interest entity as defined in FASB ASC 810. Remark Media is the primary beneficiary of this entity and accordingly, the results of this entity have been consolidated along with other subsidiaries. All intercompany transactions have been eliminated in consolidation. Revenue Recognition The Company generally recognizes revenue when persuasive evidence of an arrangement exists; services have been provided; fees are fixed or determinable; and collectability is reasonably assured. The Company generally recognizes revenue from its network of domestic and international websites. Revenue is recognized as visitors are exposed to or react to advertisements on its websites, or purchase goods or services. Revenue from advertising is generated in the form of sponsored links and display ads. This includes both pay-per-performance ads and paid-for-impression advertising. In the pay-per-performance model, revenue is generally earned based on the number of clicks or other actions taken associated with such ads; in the paid-for-impression model, revenue is derived from the display of ads. Operating Expenses General and administrative expenses include all legal, finance, accounting and administrative expenses such as professional fees and facilities costs.Depreciation and amortization include the depreciation of our acquired fixed assets and amortization of software and definite-lived intangible assets. All periods presented have been reclassified to conform to the new presentation. Stock-Based Compensation The Company measures stock-based compensation at the grant date based on the calculated fair value of the award.The Company recognizes the expense over the recipient’s requisite service period, generally the vesting period of the award.The Company estimates the fair value of stock options at the grant date using the Black-Scholes option pricing model with weighted average assumptions for the activity under its stock plans. The fair value estimate is impacted by option pricing model input assumptions such as expected term, expected volatility and risk-free interest rate among others.These assumptions generally require significant analysis and use of judgment and estimates to develop. Options vest based on meeting a minimum service period or performance condition. Restricted stock grants are recorded using the fair value of the granted shares based on the market value at the grant date.In addition, the forfeiture rate impacts the amount of aggregate compensation. These assumptions are subjective and generally require significant analysis and judgment to develop. The Company does not recognize a deferred tax asset for unrealized tax benefits associated with the tax deductions in excess of the compensation recorded (excess tax benefit).The Company applies the “with and without”; approach for utilization of tax attributes upon realization of net operating losses in the future.This method allocates stock-based compensation benefits last among other tax benefits recognized. In addition, the Company applies the “direct only”; method in calculating the amount of windfalls or shortfalls. 9 Concentration of Credit Risk and Accounts Receivable Financial instruments that potentially subject Remark Media to a concentration of credit risk consist principally of cash and accounts receivable. At December31, 2013, more than 99% of cash was denominated in U.S. dollars, and less than 1% was denominated in Brazilian Reais, Chinese Renminbi or Hong Kong dollars. The majority of the Company’s cash and cash equivalents balances are in one financial institution, which is believed to have high credit quality.Cash is maintained in bank deposit accounts, which, at times, may exceed federally insured limits. The Company has not experienced any losses in such accounts and does not believe its cash is exposed to any significant credit risk. Cash held by non-U.S. subsidiaries is subject to foreign currency fluctuations against the U.S. dollar.However, the risk in foreign currency is somewhat mitigated at this time as U.S. funds are transferred to Brazil and China to fund that subsidiary’s operating activity.If, however, the U.S. dollar is devalued significantly against the Brazilian Reais or the Chinese Renminbi, the cost to further develop the Company’s websites in Brazil and China could exceed original estimates. The Company regularly evaluates the collectability of trade receivable balances based on a combination of factors such as customer credit-worthiness, past transaction history with the customer, current economic industry trends and changes in customer payment patterns.If the Company determines that a customer will be unable to fully meet its financial obligation, such as in the case of a bankruptcy filing or other material events impacting its business, a specific reserve for bad debt will be recorded to reduce the related receivable to the amount expected to be recovered. There were no significant concentrations of revenue or accounts receivable during 2013 or 2012. Cash and Cash Equivalents The Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents.A large portion of the cash balance is maintained at one financial institution. Cash denominated in foreign currencies is translated to U.S dollars at the month-end rate of exchange.The impact of foreign currency on cash and cash equivalents is presented in the Company’s statements of cash flows in accordance with accounting principles generally accepted in the UnitedStates (“GAAP”;). The Company maintains cash accounts at three banks, and, at times, balances exceed federally insured limits. The Company has not experienced any losses related to these balances - $250,000 per depositor at each financial institution. At December 31, 2013, the Company’s cash deposits exceeded federally insured limits by approximately $0.6 million. The Company believes that it’s not exposed to any significant credit risk on cash and cash equivalent balances. Use of Estimates The preparation of consolidated financial statements in conformity with GAAP requires the Company to make estimates and assumptions that affect amounts reported and disclosed in the consolidated financial statements and accompanying notes. Actual results could differ materially from those estimates. On an ongoing basis, the Company evaluates its estimates, including those related to accounts receivable, intangible assets, useful lives of property and equipment, stock-based compensation, equity-method investments, and income taxes, among other things. Income Taxes Deferred income tax assets and liabilities are computed for differences between the financial statement and tax basis of assets and liabilities that could result in future taxable or deductible amounts, based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The application of income tax law is inherently complex.Laws and regulations in this area are voluminous and are often ambiguous.As a result, the Company is required to make many subjective assumptions and judgments regarding income tax exposures, interpretations of, andguidance, surrounding income tax laws and regulations change over time. As a result, changes in the Company’s assumptions and judgments can materially affect amounts recorded in the consolidated financial statements. The Company classifies interest and penalties arising from unrecognized income tax positions in the statement of operations as general and administrative expenses if they occur.At December31, 2013, and 2012, the Company had no accrued interest or penalties related to uncertain tax positions.The tax years 2007 through 2012 are not or have not been under examination but remain open to examination under the IRS statute. Foreign Currency The functional currency of the Company’s international subsidiaries is the local currency, Reais in Brazil, Renminbi in China or Hong Kong dollars in Hong Kong. The financial statements of these subsidiaries are translated to U.S. dollars using month-end rates of exchange for assets and liabilities, and average rates of exchange for revenue, costs and expenses.Translation gains and losses are recorded in accumulated other comprehensive income (loss) as a component of stockholders’ equity.Net gains and losses resulting from foreign exchange transactions are recorded in selling, general and administrative expenses.Currency translation gains and losses during 2013 and 2012 were immaterial to the Company’s consolidated financial statements. 10 Purchase Price Allocations Occasionally, the Company enters into material business combinations.The purchase price is allocated to the various assets acquired and liabilities assumed based on their estimated fair value.Fair values of assets acquired and liabilities assumed are based upon available information and may involve engaging an independent third party to perform an appraisal of tangible and intangible assets.Estimating fair values can be complex and subject to significant business judgment and most commonly impacts property, equipment, software, and definite- or indefinite-lived intangible assets. Property, Equipment and Software Property, equipment and software is stated at cost less accumulated depreciation. Depreciation is recorded within operating expenses in the consolidated statements of operations, using the straight-line method over the estimated useful lives of the assets, generally one to three years for computer equipment and software and three to five years for building improvements and office equipment. Leasehold improvements are depreciated over the shorter of their estimated useful life or lease term.Costs represent the purchase price and any directly attributable costs of bringing the asset to working condition for its intended use. Repairs and maintenance are expensed as incurred. Betterments and capital improvements are capitalized and depreciated over the remaining useful life of the related asset.Gains or losses from disposal of property and equipment are included in selling, general and administrative expenses. Software Development Costs The Company capitalizes qualifying costs of computer software and website development costs. Costs incurred during the application development stage as well as upgrades and enhancements that result in additional functionality are capitalized. The internally developed software costs capitalized were $0.6 million and $0.5 million at December 31, 2013 and 2012, respectively, and are included in “Property, equipment and software”; in the consolidated balance sheet. Internally developed software and website development costs will be amortized utilizing the straight-line method over a period of three years, the expected period of the benefit.There was approximately $28 thousand and $10 thousand of amortization expense recorded for these costs as of December 31, 2013 and 2012, respectively. Advertising Expenses The Company expenses advertising costs in the year in which they are incurred.Advertising expenses for the years ended December 31, 2013 and 2012 were minimal. Commitments and Contingencies The Company records liabilities for loss contingencies arising from claims, assessments and litigation and other sources when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated.In the opinion of management, and after consultation with legal counsel, there were no material claims, assessments and litigation against the Company as of December 31, 2013. Impairment of Property, Equipment and Software and Definite-Lived Intangible Assets Property, equipment, software and definite-lived intangible assets are tested for impairment whenever events or changes in circumstances indicate that their carrying amount may not be recoverable.Such events include significant adverse changes in the business climate, the impact of significant customer losses, unanticipated current period operating or cash flow losses, forecasted continuing losses or a current expectation that an asset group will be disposed of before the end of its useful life.Recoverability of these assets is measured by a comparison of the carrying amounts to future net undiscounted cash flows the assets are expected to generate.For purposes of recognition and measurement of an impairment loss, property, equipment, software and definite-lived intangible assets are grouped with other assets at the lowest level for which identifiable cash flows are largely independent of the cash flows of other assets. In December 2012, the Company abandoned certain software development projects associated with its Content and Platform Services business.As a result, the Company recorded$0.1 million and $0.4 million impairment charges in the fourth quarters of 2013 and 2012, respectively. No impairment charges were recorded for the property and equipment portfolio in 2013 or 2012. 11 Impairment of Investments Investments are reviewed to determine if events have occurred which would indicate that a decrease in value has occurred which is other than temporary.Evidence of a loss in value include, but are not limited to, absence of an ability to recover the carrying amount of the investment or inability of the investee to sustain an earnings capacity that would justify the carrying amount of the investment. The Company monitors its assets for potential impairment on an ongoing basis.No impairment charge has been recognized related to investments as of December 31, 2013 or 2012. Goodwill and Indefinite-Lived Intangible Assets Impairment In December 2013 and 2012, the Company performed a qualitative assessment of the carrying value of goodwill and indefinite-lived intangible assets under the Step Zero process. The Step Zero process determines whether it is more likely than not that the fair value is less than the carrying amount.After consideration of the Company’s market capitalization and the fact that the majority of these assets are comprised of the Banks.com merger in June 2012 and Pop Factory acquisition in March 2013, the Company determined there were no impairment charges of goodwill or indefinite-lived intangibles in 2013 or 2012. Derivative Liability for Warrants to Purchase Common Stock The Company’s derivative liability for warrants represents the fair value of warrants issued in connection with equity financing related to the Banks.com acquisition on February 27, 2012 (“Equity Financing”). These warrants are presented as liabilities based on certain exercise price reductions provisions. The liability, which is recorded at the fair value on the balance sheet, is calculated using the Monte Carlo simulation valuation method. The change in the fair value of these warrants is recognized as other income or expense in the consolidated statement of operations. Net Loss per Share The Company computes basic loss per share by dividing net loss applicable to common stockholders by the weighted-average number of common shares outstanding during the period. The Company calculates diluted loss per share by dividing net loss by the weighted-average number of common shares and dilutive potential common shares, if any, outstanding during the period. Stock options and warrants are not included in the computation of diluted loss per share because their effects are anti-dilutive. RECENT ACCOUNTING PRONOUNCEMENTS In July 2013, the FASB issued ASC 2013-11, “Income Taxes — Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists”; (“ASU 2013-11”;) which is part of Accounting Standards Codification (“ASC”;) 740: Income Taxes. The new guidance requires an entity to present an unrecognized tax benefit and an NOL carryforward, a similar tax loss, or a tax credit carryforward on a net basis as part of a deferred tax asset, unless the unrecognized tax benefit is not available to reduce the deferred tax asset component or would not be utilized for that purpose, then a liability would be recognized. ASU 2013-11 is effective for annual and interim periods for fiscal years beginning after December 15, 2013. The Company is currently evaluating the impact of the July 1, 2014 adoption of this guidance on its consolidated financial statements. In February 2013, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income (“ASU 2013-02”). ASU 2013-02 requires an entity to provide information about amounts reclassified out of accumulated other comprehensive income by component. In addition, an entity is required to present, either on the face of the financial statements or a single note, any significant amount reclassified out of accumulated other comprehensive income in the period in its entirety to net income, and the income statement line item affected by the reclassification. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures required under U.S. GAAP that provide additional detail about those amounts. We adopted this guidance as of January 1, 2013. The adoption of ASU 2013-02 impacted disclosure only and did not have any impact on our financial position or results of operations. In October 2012, the FASB issued ASU 2012-04, “Technical Corrections and Improvements”;. The ASU prescribes technical corrections and improvements to the Accounting Standards Codification for source literature amendments, guidance clarification and reference correction, and relocated guidance within the Accounting Standards Codification. The ASU is effective for fiscal periods beginning after December 15, 2012. Adoption of this ASU did not have a material impact to the consolidated financial statements. In July 2012, the FASB issued ASC update No. 2012-02, “Intangibles-Goodwill and Other (Topic 350), Testing Indefinite-Lived Intangible Assets for Impairment”; (ASC 2012-02). Under the amendments in this update, a company has the option first to assess qualitative factors to determine whether the existence of events and circumstances indicates that it is more likely than not that the indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform the qualitative impairment test in accordance with Topic 350. The more likely than not threshold is defined as having a likely-hood of more than fifty percent. If after assessing the qualitative factors, a company determines it does not meet the more likely than not threshold, a company is required to perform the quantitative impairment test by calculating the fair value of an indefinite-lived intangible asset and comparing the fair value with the carrying amount of the asset. The amendments in this update are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012 (early adoption permitted). The adoption of this update had no impact on the reported consolidated financial statements or results of operations. 12 3.TRANSACTIONS WITH SHARECARE Until November 30, 2012, the Company accounted for its equity interest in Sharecare under the equity method of accounting.Under this method, the Company recorded its proportionate share of Sharecare’s net income or loss based on Sharecare’s financial results.As of December 1, 2012, the Company moved to the cost method of accounting due to a lower percentage of ownership (10.8% as of December 31, 2012), nonparticipation in policy-making processes, and limited existence of technology dependency by Sharecare on the Company. As of December 31, 2013, the Company owned 8.19% of the outstanding common stock of Sharecare, Inc. The following table shows selected unaudited financial data of Sharecare including Remark Media’s proportional share of net loss in Sharecare as reported under the equity method for the twelve months and eleven months ended December 31, 2013 and November 30 2012, respectively. During the first quarter of 2013, the Company recorded a $0.2 million change in its estimate of its proportional share in loss of equity-method investment related to the period from January 1, 2012 through November 30, 2012, based on information that was finalized and provided to the Company subsequent to the issuance of its December 31, 2012 financial statements: Twelve Months Ended December 31, Eleven Months Ended November 30, Revenues $
